Exhibit 10.23

CORN AND NATURAL GAS PRICE RISK MANAGEMENT AGREEMENT

THIS CORN and NATURAL GAS PRICE RISK MANAGEMENT AGREEMENT is made and entered
into as of the 1st day of January, 2007, by and between Broin Management, LLC, a
Minnesota limited liability company (“Manager”) and Great Plains Ethanol, LLC an
South Dakota limited liability company (“Company”).

WHEREAS, Company owns an ethanol production plant near Chancellor, South Dakota
(the “Plant”); and

WHEREAS, Manager is in the business of management and operation of ethanol
production facilities, including the Plant; and

WHEREAS, Company and Manager have engaged the services of Manager to manage the
Plant pursuant to the Management Agreement dated January 15, 2001 (the
“Management Agreement”); and

WHEREAS, Company desires to engage the services of Manager to provide corn and
natural gas price risk management services not addressed by the Management
Agreement between Manager and Company, and Manager desires to provide such
additional services on the terms and conditions hereinafter described.

NOW, THEREFORE, in consideration of mutual covenants contained herein, the
parties agree as follows:

Rights and Obligations of Manager

General Rights and Obligations. Manager shall have the responsibility and
authority to take all action necessary or appropriate to engage in hedging and
price risk management relating to corn and natural gas requirements including,
without limitation, the power and authority to:

(a)                  Trade future, options, cash corn contracts, natural gas
futures and other contracts with the intention of controlling grain and natural
gas costs, reducing market exposure, and protecting and/or enhancing plant
operating margins in corn, natural gas and other commodities for any and all
ethanol plants managed by Manager including Company’s Plant;

(b)                 Devise and implement strategies for carry protection and
basis protection;

(c)                  Recommend strategies for flat price protection to Company’s
governing board and enact all flat price strategies approved by the governing
board;

(d)                 Recommend strategies to the Company’s commodity manager for
dialing and forward pricing, price strategies and related hedging;


--------------------------------------------------------------------------------


(e)                  From time to time enter into trades to reduce market
exposure and market risk in other co-products or commodities relative to plant
usage or production;

(f)                    Hire such employees and independent contractors as
Manager shall determine to be reasonably necessary to the foregoing; and

(g)                 Carry on any other activities necessary to, in connection
with, or incidental to the foregoing.

Storage/Forward Contract Hedging. Manager will recommend storage and forward
contract hedging strategies to Company’s commodity manager. At no time will
these strategies result in the flat pricing of more than 25% of one year’s
projected corn usage without the approval of Company’s governing board. Company
will establish a futures trading account with Manager’s assistance for the
purpose of flat price/storage/forward contract hedging.

Flat Price Hedging. Manager will recommend fiat price strategies to Company’s
governing board for flat price hedging in excess of 25% of one year’s projected
corn usage as it deems necessary. Company’s governing board will review these
strategies and direct Manager to implement any strategies that are approved. 
Manager will promptly enact any flat price hedging strategies directed by
Company.

Independent Contractor Status. Manager in the performance of its duties under
this Agreement shall occupy the position of an independent contractor with
respect to Company. Nothing contained herein shall be construed as making the
parties hereto partners or joint ventures, nor, except as expressly provided
herein, construed make Manager an employee of Company.

Reports Issued by Manager

The following reports will be issued to Company by Manager:

Daily Reports (To Commodity Manager:

Market Update—Bid Sheet

Market Summary and Commentary

Weekly Reports (To General Manager)

Pool Position and Profitability

DDGS Market Roundup

Natural Gas Market Roundup

Quarterly Reports (To the Board of Directors):

Quarterly Market and Trading Update

Quarterly DDGS Update

Quarterly Natural Gas Update

 

2


--------------------------------------------------------------------------------


Duties of Company

Company hereby agrees to cooperate with Manager in the performance of Manager’s
duties and responsibilities under this Agreement, to act in good faith, and to
do all reasonable things necessary to aid Manager’s performance as an
independent contractor under the terms of this Agreement. Company’s governing
board may create a committee to perform Company’s duties and responsibilities
under this Agreement.

Price Risk Management Fee

Price Risk Management Fee. Company shall pay Manager a price risk management fee
of $59,580 per year, payable in quarterly installments of $14,895 due on the
first day of each calendar quarter. In the event this Agreement commences other
than on the first date of a quarter, the first quarterly installment shall be
prorated. This fee is subject to modification in the case of plant expansions or
increases in corn usage.

Pooling Arrangement

Company acknowledges that Manager will be offering these price risk management
services to all of the ethanol plants Manager manages. A pooling arrangement may
be implemented whereby Company and other ethanol plants managed by Manager will
contribute funds for allocation to trading activities based on the price risk
management services. All trade expenses incurred by Manager in pursuing the
foregoing shall be paid out of the pool. Any profits or losses resulting from
the trading activity will be allocated proportionally to participants based on
their proportionate contribution to the pool.

Margin Money

If a pool is instituted, then Company’s initial margin contribution to the pool
account will be $65,000. Income will be distributed as sufficient cash becomes
available in the account. In the case pool losses, additional margin money will
be requested pro-rata from the plants trading in the pool account.

Effective Date: Term: Termination

Effective Date. This Agreement shall be effective as of the date first set forth
above.

Term. Except as is set forth below in the section entitled “Termination,” the
term of this Agreement shall be for a period of five (5) years commencing with
the first payment. This Agreement shall be automatically extended for an
additional five (5) year term following the end of the original five (5) year
term, unless either party gives written notice of non-renewal at least thirty
(30) days prior to the end of the original term. This renewal provision shall
apply in the same manner for all subsequent expiring terms. Therefore, every
five (5) years this Agreement shall be either automatically extended unless
proper notice of non-renewal is given by either party as provided herein.

3


--------------------------------------------------------------------------------


Termination. Either party has the right to terminate this Agreement with or
without cause as of the annual anniversary date of this Agreement by giving
written notice to the other party of such termination. Such written notice of
termination shall be given not more than ninety (90) days nor less than thirty
(30) days before the annual anniversary date. Upon any such termination, Manager
shall have the right to continue to provide price risk management services until
the end of the then  current year. Likewise, upon any such termination, Company
shall have the right to Manager’s price risk management services until the end
of the then current year.

Limitation of Liability

Company acknowledges that the futures and commodities’ markets are volatile and
subject to events and market movements over which Manager and Manager’s Price
Risk Consultant have no control. Accordingly, Manager and Manager’s Price Risk
Consultant shall not be held liable by Company for any losses related to the
trading activities or price risk management services of Manager and Manager’s
Price Risk Consultant relating to this Agreement so long as Manager and
Manager’s Price Risk Consultant have acted in good faith and in a manner they
reasonably believed to be in the best interests of Company. The parties
acknowledge that the price risk management services to be rendered pursuant to
this Agreement may affect Company’s profitability. Company shall indemnify and
hold harmless Manager and Manager’s Price Risk Consultant from and against all
liabilities, suits, claims, damages, costs, judgments and attorneys’ fees of
Manager and Manager’s Price Risk Consultant resulting from any of the foregoing
brought by Company’s members or third parties related to the trading activities
or price risk management services of Manager and Manager’s Price Risk
Consultant, so long as Manager and Manager’s Price Risk Consultant have acted in
good faith and in a manner they reasonably believed to be in the best interests
of Company. Company and Manager agree to cooperate with each other should either
or both be named in a suit relating to this Agreement.

Waiver of Jury Trial

Manager and Company irrevocably waive any and all rights to trial by jury in any
legal proceeding arising out of or relating to this Agreement or the
transactions and relationships of the parties contemplated hereby or thereby.

Assignment

This Agreement shall be assignable by either party upon the written consent of
the other party hereto.

Miscellaneous

Headings. The headings contained herein arc for convenience only and are not
intended to define or limit the scope of intent of any provisions of this
Agreement.

Governing Law.  The validity of this Agreement, the construction of its terms
and the interpretation of the rights and duties of the parties hereto shall be
governed by the laws of the State of Minnesota. The Circuit Court for the Second
Judicial Circuit, County of Minnehaha, State of

4


--------------------------------------------------------------------------------


South Dakota, shall be the sole and exclusive jurisdiction and venue for the
resolution of any disputes arising from or relating to this Agreement.

Notices. Any notice required or permitted herein to be given shall be given in
writing and shall be delivered by United States registered or certified mail,
return receipt requested, to the president of Manager and president or chairman
of Company, as the case may be, at the addresses set forth below or such address
as Company or Manager shall provide notice of from lime to time during the term
of this Agreement.

Company:

 

Great Plains Ethanol, LLC

 

 

27716 452nd Avenue

 

 

Chancellor, SD 57015

 

 

Attention: Darrin Ihnen, President

 

 

 

Manager:

 

Broin Management, LLC

 

 

2209 East 57th Street North

 

 

Sioux Falls, SD 57104

 

 

Attention: Mr. Jeffrey S. Broin

 

Successors. This Agreement shall be binding upon and inure to the benefit of the
respective parties and theft permitted assigns and successors in interest.

Waivers. No waiver of any breach of any of the terms or conditions of this
Agreement shall be held to, be a waiver of any other subsequent breach; nor
shall any waiver be valid or binding unless the same shall be in writing and
signed by the party alleged to have granted the waiver.

Counterparts. This Agreement may be executed in multiple counterparts all of
which shall constitute but one Agreement.

Amendment. This Agreement may be amended with the written consent of Company and
Manager.

Entire Agreement. Except as otherwise described herein, this Agreement is the
entire Agreement between the parties relating to the corn price risk management
services.

IN W1TNESS WHEREOF, the parties hereto have executed this Agreement as of the
5th day of December, 2006.

Company:

 

Manager:

Great Plains Ethanol, LLC

 

Broin Management, LLC

 

 

 

 

 

 

By:

   /s/ Darrin Ihnen

 

 

By:

  /s/ Jeffrey S. Broin

 

Its President

 

Its Chief Operating Officer

 

5


--------------------------------------------------------------------------------